Citation Nr: 0614036	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and a personality 
disorder.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 20, 1990 to 
February 8, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In May 2005, the Board remanded the case for 
additional development, and it is again before the Board for 
further appellate consideration.  


FINDING OF FACT

There is no competent medical evidence showing the 
appellant's acquired psychiatric disorder (variously 
diagnosed as paranoid schizophrenia and schizoaffective 
disorder) is related to service; personality disorders do not 
warrant service connection for VA benefits purposes.


CONCLUSION OF LAW

Claimed psychiatric or personality disorder was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a February 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [her] possession that 
pertains" to her claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that she has been notified of the need to 
provide such evidence, for the following reasons.  The 
February 2003 letter informed the appellant what additional 
information or evidence was needed to support her claim, and 
asked her to notify the RO if there was any other evidence or 
information that she thought would support her claim so that 
the RO could attempt to obtain it for her.  In addition, an 
October 2003 letter informed the appellant that it was her 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Finally, in a May 2005 letter the 
appellant was asked to submit to the RO any evidence or 
information in her possession pertaining to her claim.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in her possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  However, in light 
of the Board's determination that the criteria for service 
connection has not been met, no effective date or disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the claimant under the holding in 
Dingess/Hartman.  The appellant has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.
 
Service medical and personnel records, a December 2003 
private physician's statement, non-VA medical records, and 
lay statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board specifically remanded this case for a medical 
examination and opinion, but the appellant failed to report 
for the examination.  Under 38 C.F.R. § 3.655(b)(2005), when 
service connection cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be considered 
based on the evidence of record.  The Board is not aware of 
the existence of additional relevant evidence in connection 
with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

The appellant contends she has been treated for a psychiatric 
disorder, and that she has psychiatric and/or personality 
disorders which are due to service.  

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  In order to prevail on a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Review of the service medical records shows that on 
psychiatric consultation in October 1990, no diagnosis of a 
psychiatric disability was provided by the examiner and the 
appellant was cleared for military duty.  In January 1991, 
the appellant was recommended for discharge based on a 
physician's recommendation and her inability to perform the 
functions required for basic training.  It was noted that 
procedures were initiated to discharge the appellant from the 
service because of a personality disorder.  

While the appellant currently receives treatment for 
schizoaffective disorder, there is no competent evidence 
showing that she had a psychiatric disorder during service, 
or that any psychiatric disorder (variously diagnosed as 
paranoid schizophrenia and schizoaffective disorder) is 
otherwise related to her military service.  Since the 
appellant served less than 90 days on active duty, she is not 
entitled to the presumption for chronic diseases in 38 C.F.R. 
§ 3.309(a) (2005).  See 38 C.F.R. § 3.307(a)(1) (2005). 

The first post-service evidence showing psychiatric treatment 
is ten years after discharge.  Medical records from January 
2001 to June 2005 reflect a long-standing history of 
treatment for paranoid schizophrenia and erratic and 
unmanageable behaviors.  These records, however, do not 
contain competent evidence that any psychiatric disorder was 
incurred during service.

The Board acknowledges that the RO indicated the veteran may 
have had a preexisting personality disorder prior to service.  
The Board need not further discuss whether a personality 
disorder in fact preexisted service insofar as VA regulations 
specifically provide that personality disorders are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(c).  As such, service 
connection for a personality disorder, in and of itself, is 
not warranted.  The appellant underwent a psychiatric 
evaluation prior to entering active duty, and was pronounced 
cleared for military duty.  Under 38 C.F.R. § 3.304(b), the 
Board concludes she was sound on entry.  The appellant's 
service records reveal that she had difficulty with adapting 
to the military and following orders.  She was discharged for 
a personality disorder under AR 635-200, Chapter 5-13.  

In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
This is particularly so in the present case.  In a 
Psychological/Social History questionnaire she completed in 
June 2003, the appellant responded to a question regarding 
whether she had any difficulties while in the military by 
indicating that she had none, even though other choices for 
her answer included getting used to following rules and 
regulations, taking orders, and being reprimanded by her 
superiors for her conduct.  Her service personnel records 
reflect that she was cited for all of these.  In addition, in 
the same questionnaire she indicated that she is service 
connected for a mental disability. 
The appellant's statements regarding her service and medical 
history are contradictory and not credible.  

The veteran was scheduled for a VA examination to determine 
the nature of any current psychiatric disability and the 
likelihood that it was related to service.  She failed to 
report for examination without good cause, so the claim had 
to be adjudicated without evidence from the examination.  38 
C.F.R. § 3.655 (2005). Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 




ORDER

Service connection for a psychiatric or personality disorder 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


